             Case 1:19-cv-01410-ELH Document 32 Filed 01/07/20 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                               NORTHERN DISTRICT

SAMUEL GREEN                                          *

                 Plaintiff,                           *

v.                                                    *       Case No. 1:19-cv-01410-ELH

AMF BOWLING CENTERS, INC.                             *

                 Defendant.                           *

*       *        *      *      *      *       *       *       *      *         *     *       *

 DEFENDANT AMF BOWLING CENTERS, INC.’S MOTION FOR PROTECTIVE
ORDER AND FOR SUCH OTHER RELIEF AS THE COURT DEEMS APPROPRIATE

        Defendant AMF Bowling Centers, Inc. (“Defendant” and/or “AMF Bowling”), by and

through its undersigned counsel, WILSON ELSER MOSKOWITZ EDELMAN AND DICKER

LLP, and pursuant to Federal Rule 26, submits this Motion for Protective Order, and states as

follows:

        1.       On January 2, 2020, communications were exchanged between counsel for

Defendant AMF Bowling and counsel for Plaintiff Samuel Green in an effort to schedule a

telephonic conference to discuss mutual availability for depositions.

        2.       During these communications, Plaintiff’s Counsel informed Defendant’s Counsel

that the telephone conference would be recorded and transcribed by a court reporter. Defendant’s

Counsel objected to the recording and use of a court reporter. Plaintiff’s Counsel noted the

objection, but insisted that a court reporter would be utilized nonetheless.

        3.       On January 6, 2020, counsel for Defendant advised Plaintiff’s counsel that

Maryland law requires the consent of all parties to record a conversation and requested that the

call proceed without the use of a court reporter and advising that the instant Motion would be filed.

See Exhibit 1, attached. Plaintiff’s counsel has not responded to that request.


964257v.1
               Case 1:19-cv-01410-ELH Document 32 Filed 01/07/20 Page 2 of 4



          4.       This Court has diversity jurisdiction over this suit. Accordingly, the matter could

have been brought in Maryland State Court, and therefore Maryland substantive law applies to the

proceedings.

          5.       The Maryland Wiretapping and Electronic Surveillance Act makes it unlawful for

any person to willfully intercept, disclose, or use the contents of any wire, oral, or electronic

communication without the consent of all parties to the communication. Maryland Code, Cts. &

Jud. Proc. § 10-402.

          6.       This scheduled telephonic conference is not a formal discovery event, is not

required to be noted with the Court, and therefore is not subject to the recording and transcription

requirements set forth in Federal Rule 30(b)(3) for depositions or elsewhere.

          7.       Defendant’s Counsel has clearly and explicitly withheld consent to record and

transcribe the telephonic conference between Plaintiff’s Counsel and Defendant’s Counsel, and

has objected to the same.

          8.       Plaintiff’s Counsel has not set forth a genuine reason for requesting the recording

and transcription of the telephonic conference, and recording of the same would only serve as an

annoyance and undue burden upon Defendant’s Counsel, and would not foster open

communication between the parties.

          9.       Accordingly, Defendant requests this Honorable Court to grant its Motion for

Protective Order prohibiting Plaintiff’s Counsel from recording and transcribing this and future

telephonic conferences in which one or more parties withhold consent. Defendant further requests

that this Court award such relief as deemed appropriate given the facts and circumstances described

herein.




964257v.1
            Case 1:19-cv-01410-ELH Document 32 Filed 01/07/20 Page 3 of 4



        WHEREFORE, Defendant respectfully requests this Honorable Court to grant its Motion

for Protective Order, and provide other such relief this Court deems necessary and proper.




                                             Respectfully submitted,

                                             WILSON, ELSER, MOSKOWITZ
                                             EDELMAN & DICKER, LLP

                                     By:     __/s/ Brigitte J. Smith____________________
                                             Brigitte Smith (Fed. Bar No. 28426)
                                             Brigitte.Smith@wilsonelser.com
                                             500 E. Pratt Street, Suite 600
                                             Baltimore, MD 21202-3173
                                             Tel. 410-962-7387
                                             Fax. 410-962-8758
                                             Counsel to Defendant, AMF Bowling Centers, Inc.



                             CERTIFICATE OF GOOD FAITH

        I HEREBY CERTIFY that good faith attempts and efforts were made to resolve this

dispute pursuant to Federal Rule 26(c)(1).

                                     By:     __/s/ Brigitte J. Smith____________________
                                             Brigitte Smith (Fed. Bar No. 28426)




964257v.1
            Case 1:19-cv-01410-ELH Document 32 Filed 01/07/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY on this 7th day of January, 2020, a copy of the foregoing Defendant

AMF Bowling Centers, Inc.’s Motion for Protective Order was served via the Court’s ECF filing

system, to all counsel of record, as follows:

Kim Parker, Esquire
The Law Offices of Kim Parker, P. A.
Fed. Bar No.:23894
2123 Maryland Avenue
Baltimore, Maryland 21218
410-234-2621
kp@kimparkerlaw.com

Jesse Lyons Crawford, Esquire
The Law Offices of Jessie Lyons Crawford
Fed. Bar No.: 25247
2601 Maryland Avenue
Baltimore, Maryland 21218
410-662-1230

Counsel for Plaintiff

                                      By:       __/s/ Brigitte J. Smith____________________
                                                Brigitte Smith (Fed. Bar No. 28426)




964257v.1
